Schenck, J.
This is an appeal from a judgment of the Court of Claims which dismissed the claim of appellant herein for rent of premises leased by appellant to the State through the Superintendent of Public Works for the Division of Placement and Unemployment Insurance. The premises are located in Ossining, N. Y., and the stated term of the lease was from November 15, 1937, to November 14, 1940. The lease, however, by its terms was conditional, and provided as follows:
“ The above letting is upon the following conditions, all and every one of which the said tenant and its representatives covenant and agree to and with the said landlord, his or its representatives or assigns to keep and perform. * * *
“ Seventeenth. It is understood and agreed by and between the parties hereto that pursuant to subdivision 7 [6] of section 3 of the Public Buildings Law, the contract of the State hereunder shall be deemed executory only to the extent of the moneys available to the Superintendent of Public Works for the leasing of said premises and that no Lability shall be incurred by the State beyond the money available for such purpose; provided that, if the moneys available therefor are moneys appropriated for and made available to one or more departments, commissions, boards or officers other than the Superintendent of Public Works the contract of the State hereunder shall be deemed executory only to the extent of the moneys available to the one or more departments, commissions, boards or officers to which the premises shall be allotted by such Superintendent of Public Works and that no liability in such cases shall be incurred by the State beyond the money available for such purposes.”
Pursuant to this provision the State notified appellant on June 29, 1938, that it was canceling the lease as of July 31, 1938. This action is for rent subsequent to July 31, 1938, and is brought on the theory-that the lease was improperly terminated, in that funds were available within the purview of the Public Buildings Law, or, in the alternative, if funds were not available it was because of improper conduct on the part of the State. I do not think that either contention can be sustained. The decision of the court below overruling the objections of claimant and sustaining the • State should be affirmed.
!
*365It is elemental that leases entered upon by the Superintendent of Public Works are subject to termination under subdivision 6 of section 3 of the Public Buildings Law, which states, “ no liability shall be incurred by the State beyond the money available for the purpose.” This would apply even though this provision had not been in the lease. (Nellis v. State of New York, 204 App. Div. 176.)
That the money to pay the rental for the leased premises was not available is manifest by the budget for the three-month period July 1,1938, to September 30,1938, approved by the Social Security Board for employment service. The budget carried provision for but one month's rent for the Ossining office. No further funds for rental for this property were available.
The argument that the money could have been made available is immaterial. It is true that the State agency for unemployment insurance eliminated the Ossining office, along with one or two other offices, of its own volition. It was justified in so doing. The Social Security Board at Washington had recommended reductions, suggesting elimination of the Tarrytown office among others. The State Board for reasons of efficiency of administration elected to substitute Ossining for Tarrytown as the office to be eliminated. The State was certainly not compelled to operate an unnecessary office and to continue to put funds into the budget for the rental of such an office.
Efficient economic administration of government clearly requires that dead wood be cut from administrative expense whenever and wherever possible. Government, furthermore, is supposedly administered for the people and not solely for persons engaged in business transactions with the government as by leasing office space to it. This appellant was aware of the conditional limitation in its lease of the Ossining property. It was subject to that limitation and cannot now complain because the State administration of the Federal Social Security Law has found that it can do without the premises in question and, accordingly, save a not inconsiderable sum in the administration of a governmental function.
The judgment should be affirmed.
Crapser and Foster, JJ., concur; Hill, P. J., dissents; Heffernan, J., dissents, in an opinion.